Case 7:17-cr-00225-NSR Document 97 Filed 08/28/19 Page 1 of 2

 

MARGARET M. SHALLEY
& ASSOCIATES, LLG

Or COUNSEL:
JAMES M. BRANDEN
JAMES SHALLEY

August 16, 2019

VIA FACSIMILE: (914) 390-4179
The Honorable Nelson S. Roman
United States District Court Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

TO BE FILED UNDER SEAL

Re: United States v. Chukwuemeka Okparaeke,
17 Cr. 225 (NSR)

Dear Judge Roman:

We have been assigned as legal advisors to Chukwuemeka Okparaeke in the above-
referenced matter. A trial is presently scheduled in this matter for October 15, 2019. After
consultation with Mr. Okparaeke, the defendant requests a four-month adjournment of the trial
date. The defendant believes this extension of time is necessary in order to be adequately prepared
for trial. The Government’s expert disclosure identifies ten experts, seven of which are either
forensic scientists, chemists, pharmacologists or toxicologists.

   

We were assigned to represent Mr. Okparaeke as standby counsel on July 22, 2019.
The expert disclosure was received by present advisory counsel on August 5, 2019. Counsels have
begun meeting with the defendant regarding the case, possible defenses and expert witnesses.
Additionally, counsels have begun reviewing approximately 23 discovery productions provided
by the Government, including one that was provided last week.

As the Court is aware, the defendant faces a mandatory 20-year minimum if convicted of
Count 8, distributing an analogue drug resulting in the death of an 18-year-old boy.

   
 

225 BROADWAY ® SUITE 715 ©® NEw YoRK, NY @ 10007
(2.1.2) 5:7 7-2670 e FAX (212) 566-8165
MARGARETSHALLEY@AOL.COM
Case 7:17-cr-00225-NSR Document 97 Filed 08/28/19 Page 2 of 2

 

Motions in limine are currently due September 13, 2019. As a result of the amount of
discovery produced, which exceeds 17,000 pages, not including several productions which were
not bates stamped, and the complexities of the science, it is virtually impossible for us to provide
effective assistance of advisory counsel to the defendant under the current trial schedule.

Accordingly, the defendant and advisory counsel request a four-month adjournment of the
trial date.! We are filing this letter under seal because we reference ex-parte requests made to the
Court. The Court’s time and attention to this matter is greatly appreciated.

Sincerely,

/s/

Margaret M. Shalley
Michael D. Bradley

 

‘Although defense counsel spoke with the Government within days of appointment to inform the Government that
we believed additional time would be required because of the complexity of the case, it is defense counsel’s
understanding that the Government will oppose this motion based on the amount of time the defendant has been
incarcerated prior to trial. However, this request is being made at the request of Mr. Okparaeke. The facts and
procedural history in US vs. Tigano, 880 F3d 602 (2d Cir. 2018) are easily distinguishable from the case at bar,
Notably, the purpose of this request is to obviate any impairment of the defense resulting from a lack of expert
analysis of the substances at issue in this case.
